           IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION




WHITESELL CORPORATION,                   *
                                         *


            Plaintiff,                   *
                                         *


      V.                                 *              CV 103-050
                                         *


ELECTROLUX HOME PRODUCTS,                *
INC., HUSQVARNA, A.B., and               *
HUSQVARNA OUTDOOR PRODUCTS,              *
INC.,                                    *
                                         *


            Defendants.                  *




                                  ORDER




      Presently     before       the    Court     is    Plaintiff     Whitesell

Corporation's Motion to Seal (doc. no. 1126). Plaintiff seeks

an order placing under seal Exhibits 4, 5, 15, 16, 18, 29 and

30 to the Declaration of Joy Odom filed in support of its

Opposition to Defendants' Motion for Partial Summary Judgment

and   Cross-Motion       for    Partial       Summary   Judgment     on    Annual

Rebates,    filed   on    November       23,     2018   (doc.   no.    1111).

Plaintiff represents that the information contained in the

exhibits has been designated "Confidential" by the parties

pursuant to the Confidentiality Order entered in the case on

June 28, 2005 (doc. no. 32).

      IT   IS   HEREBY   ORDERED       that   Plaintiff's    Motion       to   Seal


(doc. no. 1126) is GRANTED.            The Clerk of Court is directed to
seal the subject exhibits in the record until further order of

the Court.^

     ORDER ENTERED     at Augusta,     Georgia, this              day of

January, 2019.




                                      J. RANDAL HALL, CHIEF JUDGE
                                      united/STATES DISTRICT COURT
                                      SOUTH^^ DISTRICT OF GEORGIA




     ^   The   Court   notes   that   Exhibit   29   is   not   sealed.
Rather, the Court struck Exhibit 29 from the record by Order
of November 16, 2018 (doc. no. 1101).           The Court will allow
the placeholder page titled "Redacted by Court Order"                 to
remain for Exhibit 29 to the Joy Odom Declaration.
